DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, drawn to mobile power unit with several auxiliary units.
II.	Claims 4-7, drawn to mobile power unit.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related gas turbine engine. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I requires a gear box having a ratio between 5 and 20 and several auxiliary units (blender, hydration, chemical additive, pump, and a motor) which are required for Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Invention I and II can be practiced independently of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Whittle on 11/07/22 a provisional election was made without traverse to prosecute the invention I claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11,174,768.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a mobile power unit with interchangeable generator and a fracturing pump.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the plurality of mobile power units comprising: a gas turbine engine; a drive equipment receiver and either an electrical generator or a hydraulic fracturing pump installed in one of the mobile power unit.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al (US 2019/0338762; IDS ref) in view of Morris et al (US 2020/0347725; IDS ref) and in further view of Raad (US 2015/0214816; IDS ref).
In re Claim 1:  Curry teaches a well pad (Figs. 3 and 9) comprising: 
a plurality of mobile power units (46 in Fig. 3 And 84 in Fig. 9), each of the plurality of mobile power units comprising: 
a gas turbine engine (50 in Fig. 3 and 108 in Fig. 9) including an engine output shaft (annotated) that rotates to provide energy from the gas turbine engine (desired result); 
a drive shaft (annotated); 
a reduction gearbox (110a) disposed between the engine output shaft and the drive shaft, the reduction gearbox reducing a speed of rotation of the engine output shaft to a speed of rotation of the drive shaft, the reduction gearbox having a ratio in a range of 5:1 to 20:1 (Curry teaches gear box to reduce speed of the turbine shaft to drive the fracturing pump.  It is noted that applying a known technique (in this case, reduction gearbox to match the desired speed of the fracturing pump to the speed of the output shaft) to a known device (in this case, drive shaft) ready for improvement to yield predictable results (in this case, to drive the fracturing pump) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III D); and 
a transportation platform (84) including a drive equipment receiver, the gas turbine engine mounted to the transportation platform such that the reduction gearbox and the drive shaft are secured to the transportation platform (see Fig. 9);  
a second mobile power unit (84) of the plurality of mobile power units, the second mobile power unit including a hydraulic fracturing pump (96a) installed in the drive equipment receiver of the transportation platform such that the hydraulic fracturing pump is driven by the gas turbine engine of the second mobile power unit (see Fig. 9); and
and one or more of a blender unit, a hydration unit, or a chemical additive [0011] unit including a first pump (for pumping water into the well 12; [0083]).
However, Curry does not teach well pad comprising a plurality of mobile power units; a first mobile power unit of the plurality of mobile power units, the first mobile power unit including an electrical generator installed in the drive equipment receiver of the transportation platform such that the electrical generator is driven by the gas turbine engine of the first mobile power unit, the electrical generator including a generator gearbox configured to step up a speed of rotation of the drive shaft, the generator gearbox at least partially offsetting the reduction gearbox; and an electric motor to rotate the first pump, the first pump receiving electrical power from the electrical generator of the first mobile power unit.
Morris teaches a well pad (100, Fig. 1) comprising a plurality of mobile power units (102 and 108); a first mobile power unit (102) of the plurality of mobile power units, the first mobile power unit including an electrical generator (250) installed in the drive equipment receiver (200, Figs. 2B/2C) of the transportation platform such that the electrical generator (225) is driven by the gas turbine engine of the first mobile power unit (240 driving 245; [0043]); and an electric motor to rotate the first pump, the first pump receiving electrical power from the electrical generator of the first mobile power unit [0036].
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Curry’s apparatus with Morris’ power generation system in order to supply power a variety of fracturing equipment located at the well sites, including a blender, hydration unit as taught by Morris, [0027].
However, Curry i.v. Morris does not teach that the electrical generator including a generator gearbox configured to step up a speed of rotation of the drive shaft, the generator gearbox at least partially offsetting the reduction gearbox;
Raad teaches an electrical generator (100/108) connected to the drive shaft (106), the electrical generator including a step up generator gearbox to at least partially offset the reduction gearbox [0018], a permanent magnet alternator (132, Fig. 8 and [0027]) configured to generate electrical power such that the electrical generator converts rotation of the drive shaft into electrical power (desired result).  
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Curry’s apparatus with Raad’s step-up gearbox in order to minimize the required volume and weight of the generator electromagnetics by permitting increased rotational speed of the generator as taught by Raad, [0018].
In re Claim 2:  Curry i.v. Morris i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above.  Curry further teaches wherein the gas turbine engines of the plurality of mobile power units are configured to operate on field gas [0011].
In re Claim 3:  Curry i.v. Morris i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above. Curry i.v. Morris i.v. Raad does not teach wherein the first mobile power unit is configured to interchange the electrical generator for a hydraulic fracturing pump such that the hydraulic fracturing pump is driven by the gas turbine engine of the first mobile power unit to provide high pressure fluid (intended use; regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II)). 
Pertinent Prior Art
Redford et al (US 2020/0141326; IDS ref) teaches a differential gear box (Fig. 6) which includes a step-down gear as well as step-up gear to transmit power at higher speed or lower speed as desired.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN GOYAL/Primary Examiner, Art Unit 3741